In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00100-CV
        ______________________________


     IN THE MATTER OF THE MARRIAGE OF
 SARAH CHRISTINA DURAN AND CHRISTOPHER
   ISMAEL DURAN AND IN THE INTEREST OF
    CHRISTOPHER ISMAEL DURAN, A CHILD




   On Appeal from the 202nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 07D1722-202




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

        Sarah Christina Duran, appellant, filed her notice of appeal September 17, 2008. The clerk's

record was due to be filed October 16, 2008.

        Duran has not filed a docketing statement with this Court, see TEX . R. APP . P. 32, nor has she

paid a filing fee or made any claim of indigency. There is nothing in the record to indicate Duran

has made efforts to have the clerk's record filed or the reporter's record, if any, filed with this Court,

and she has not filed a brief. On November 19, 2008, we contacted Duran by letter, giving her an

opportunity to cure the various defects, and warning her that, if we did not receive an adequate

response within ten days, this appeal would be subject to dismissal for want of prosecution. See

TEX . R. APP . P. 42.3(b), (c).

        We have received no communication from Duran. Pursuant to TEX . R. APP . P. 42.3(b), we

dismiss this appeal for want of prosecution.




                                                Bailey C. Moseley
                                                Justice

Date Submitted:         December 15, 2008
Date Decided:           December 16, 2008




                                                    2